Citation Nr: 0116781	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than July 25, 1997, 
for the award of benefits under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to November 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998 by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein benefits under 38 U.S.C. § 1151 were 
awarded as of July 25, 1997.  The veteran thereafter 
indicated disagreement with the assignment of that effective 
date.

The veteran has also requested an increased rating for his 
thoracic neuralgia, and a total rating for compensation 
purposes based on individual unemployability.  These matters 
have not been developed for appellate review, and are 
referred to the RO for action as appropriate.

A personal hearing was held before the undersigned Board 
Member, sitting in Washington, D.C., in April 2001.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  The veteran's initial claim for benefits under 38 U.S.C. 
§ 1151, arising from VA treatment accorded him in February 
1988, was received by VA on July 25, 1997.



CONCLUSION OF LAW

An effective date earlier than July 25, 1997, for the award 
of benefits under 38 U.S.C. § 1151 is not warranted under 
applicable regulatory criteria.  38 C.F.R. § 3.400(i)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5102).  VA has secured all medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  In addition, the veteran has not indicated that any 
other records that would be pertinent to his claim are 
available but have not been procured.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and (c)). 

The veteran contends, in essence, that he should be granted 
an effective date earlier than July 25, 1997, for the award 
of benefits arising from treatment accorded him by VA in 
February 1988.  After a review of the evidence, however, the 
Board finds that his contentions are not supported by the 
evidence, and that his claim fails.

The basic facts are not in dispute.  In February 1988, the 
veteran underwent surgery at a VA medical facility for a 
herniated disk at T10-11.  Records dated in 1989 and 1990 
show that he underwent additional medical treatment, at 
private facilities, for problems that were deemed to be the 
product of that surgery.  On July 25, 1997, VA received his 
application for compensation under 38 U.S.C. § 1151, which 
provides, in pertinent part, for benefits for disability 
resulting from VA treatment (including hospitalization).  

The regulations that govern the assignment of effective dates 
for VA compensation and benefits stipulate that, with regard 
to disability due to hospitalization, the effective date is 
the date that the injury was suffered, if the claim is 
received within one year after that date; otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(i)(1) (2000).

In the instant case, the injury was suffered in February 
1988.  The veteran's claim for benefits arising from that 
injury was received on July 25, 1997.  The evidence does not 
show, nor has the veteran alleged, that a claim for § 1151 
benefits or compensation arising from the February 1988 VA 
treatment had been submitted prior to that which was received 
on July 25, 1997.  The VA medical records prepared in 1988 in 
conjunction with his herniated disk do not indicate an intent 
by the veteran to seek compensation for the injury suffered, 
such that an informal claim for § 1151 benefits or 
compensation could be deemed to have been made; see 38 C.F.R. 
§ 3.155(a) (2000).

In brief, the veteran's claim for the benefits at issue was 
received more than one year following the injury suffered; 
accordingly, the date that the claim was received, which was 
July 25, 1997, is the appropriate effective date for the 
award of the 38 U.S.C. § 1151 benefits that were granted 
arising from treatment accorded him by VA in February 1988.

The veteran, in the course of his appeal, has pointed out 
that, subsequent to February 1988 but prior to July 1997, he 
filed a tort claim against VA for the injuries he received in 
February 1988, and was awarded monetary damages therefor.  
This tort claim, and the resultant litigation, was not a 
claim for benefits or compensation from VA under 38 U.S.C. 
§ 1151 (whereby VA compensation shall be awarded as if 
additional disability were service connected), but rather was 
an attempt to seek monetary redress, in the form of a one-
time payment, from the federal government.  The claim for 
damages under tort law does not constitute a claim for VA 
benefits or compensation, was not received by VA, and does 
not satisfy the requirement for submission of a claim for 
§ 1151 benefits set forth in 38 C.F.R. § 3.400(i)(1) (2000).  
Likewise, the veteran's arguments with regard to the 
subsequent recoupment of his tort settlement following the 
award of § 1151 benefits are irrelevant in determining the 
appropriate effective date for the award of benefits.


ORDER

Assignment of an effective date earlier than July 25, 1997, 
for the award of benefits under 38 U.S.C. § 1151 is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

